             Case 1:18-cv-01558-BAM Document 52 Filed 05/26/20 Page 1 of 2


 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     VERONICA ORDAZ GONZALEZ, et al.,                  Case No. 1:18-cv-01558-BAM
 8
                    Plaintiffs,                        ORDER DENYING PLAINTIFF’S EX
 9                                                     PARTE MOTION FOR FOURTH
             v.                                        EXTENSION OF TIME TO OPPOSE
10                                                     COUNTY OF FRESNO’S MOTION FOR
     COUNTY OF FRESNO, et al.,                         SUMMARY JUDGMENT OR IN THE
11                                                     ALTERNATIVE SUMMARY
                    Defendants.                        ADJUDICATION OF THE ISSUES, OR
12                                                     TO TAKE HEARING DATE OFF
                                                       CALENDAR
13
                                                       (Doc. No. 49)
14

15        Currently before the Court is Plaintiffs Veronica Ordaz Gonzalez, Jose Ramos Santiago,

16 Omar Perez, and Roberto Perez’ (“Plaintiff”) motion for a fourth extension of time to file an

17 opposition to Defendant County of Fresno’s (“Defendant”) Motion for Summary Judgment or

18 in the Alternative Summary Adjudication of Issues. (Doc. No. 49.) Plaintiffs contend that, in

19 light of their Motion for Leave to Amend Complaint to Add Doe Defendants filed on January
20 3, 2020, good cause exists to either take the hearing on Defendants’ motion for summary

21 judgment off calendar or to continue the hearing date “sufficiently far out to ensure the Motion

22 to Amend is decided before further legal and judicial work is required[.]” (Id.)

23        On May 19, 2020, the Court issued an order denying Plaintiffs’ motion for leave to

24 amend. (Doc. No. 50.) Plaintiffs’ request is accordingly DENIED as moot. However, due to the

25 status of the case in light of the Court’s ruling, the hearing on Defendant’s Motion for

26 Summary Judgment or in the Alternative Summary Adjudication of Issues (Doc. No. 21) and
27 Amended Motion for Summary Judgment or in the Alternative Summary Adjudication of

28 Issues (Doc. No. 44) is HEREBY CONTINUED from 6/12/20 to June 26, 2020, at 10:00 AM


                                                   1
            Case 1:18-cv-01558-BAM Document 52 Filed 05/26/20 Page 2 of 2


 1 in Courtroom 8 (BAM) before the undersigned. The deadlines for any opposition or reply

 2 are extended accordingly pursuant to Local Rule 230(c)-(d). The parties may appear at the

 3 hearing by telephone with each party using the following dial-in number and access code: dial-

 4 in number 1-877-411-9748; access code 3219139.

 5
     IT IS SO ORDERED.
 6

 7     Dated:   May 26, 2020                             /s/ Barbara   A. McAuliffe            _
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
